Case 18-63020-pmb          Doc 22     Filed 06/23/20 Entered 06/23/20 11:12:23               Desc Main
                                      Document     Page 1 of 6


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

IN RE:                                              )
                                                    )
JUDITH MARIE BOOHER                                 )        CHAPTER 13
                                                    )
                                                    )        CASE NO.: 18-63020-PMB
         DEBTOR.                                    )

                                       MOTION TO DISMISS

         Melissa J. Davey, Trustee in the above styled matter, respectfully shows the Court as follows:

        1.     Pursuant to Debtor Chapter 13 Plan confirmed on November 06, 2018, Debtor is
required to make payments in the amount of $240.00 to the Trustee.

        2.      Debtor has failed to make the payments due under the Plan. The total amount due
under the Plan is $5,297.72. Debtor has only paid a total of $4,337.72, resulting in a delinquency in the
amount of $960.00 in violation of 11 U.S.C. §§1307(c)(1) and 1307(c)(6).

       3.      Debtor's Plan will exceed 60 months in violation of 11 U.S.C. §§1307(c)(1) and
1307(c)(6); see also 11 U.S.C. §1322(d).

        4.      In addition, Debtor has failed to remit the 2018 income tax returns, or any resulting
refund to the Trustee. Accordingly, Debtor is in material default of the terms of the confirmed Plan and
has caused unreasonable delay that is prejudicial to the creditors. The case should be dismissed. 11
U.S.C. §§1307(c)(1) and 1307(c)(6).

      Wherefore, Trustee respectfully requests that this case be dismissed pursuant to 11 U.S.C.
§1307(c).
Case 18-63020-pmb      Doc 22   Filed 06/23/20 Entered 06/23/20 11:12:23          Desc Main
                                Document     Page 2 of 6


Dated: June 23, 2020                        Prepared and Presented by:

                                            /s/
                                            Kelsey A. Makeever
                                            Attorney for Chapter 13 Trustee
                                            GA Bar No. 371499
                                            260 Peachtree Street, NW, Suite 200
                                            Atlanta, GA 30303
                                            (678) 510-1444 Phone
                                            (678) 510-1450 Fax
                                            mail@13trusteeatlanta.com
Case 18-63020-pmb         Doc 22     Filed 06/23/20 Entered 06/23/20 11:12:23                Desc Main
                                     Document     Page 3 of 6


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                              )
                                                    )
JUDITH MARIE BOOHER                                 )       CHAPTER 13
                                                    )
                                                    )       CASE NO.: 18-63020-PMB
         DEBTOR.                                    )

                     NOTICE OF HEARING ON MOTION TO DISMISS

           PLEASE TAKE NOTICE that Melissa J. Davey, Standing Chapter 13 Trustee, has filed
a Motion to Dismiss and related papers with the Court.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion to
Dismiss in Richard B. Russell Building, 75 Ted Turner Drive S.W., Courtroom 1202,
Atlanta, GA 30303-3367 at 2:00 PM on July 30, 2020. Given the current public health
crisis, hearings may be telephonic only. Please check the "Important Information
Regarding Court Operations During COVID-19 Outbreak" tab at the top of the GANB
Website prior to the hearing for instructions on whether to appear in person or by phone .

         Your rights may be affected by the Court's ruling on these pleadings. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you
do not have an attorney, you may wish to consult one.) If you do not want to Court to grant the relief
sought in these pleadings or if you want the Court to consider your views, then you and/or your attorney
must attend the hearing. You may also file a written response to the pleading with the Clerk at the
address stated below, but you are not required to do so. If you file a written response, you must attach
a certificate stating when, how, and on whom (including addresses) you served the response. Mail or
deliver your response so that it is received by the Clerk at least two business days before the hearing.
The address of the Clerk's Office is 1340 U.S. Courthouse (and Richard B. Russell Federal
Building), 75 Ted Turner Drive S.W., Atlanta, GA 30303-3367. You may also mail a copy of your
response to the undersigned at the address stated below.
Case 18-63020-pmb      Doc 22   Filed 06/23/20 Entered 06/23/20 11:12:23          Desc Main
                                Document     Page 4 of 6


Dated: June 23, 2020                        Prepared and Presented by:

                                            /s/
                                            Kelsey A. Makeever
                                            Attorney for Chapter 13 Trustee
                                            GA Bar No. 371499
                                            260 Peachtree Street, NW, Suite 200
                                            Atlanta, GA 30303
                                            (678) 510-1444 Phone
                                            (678) 510-1450 Fax
                                            mail@13trusteeatlanta.com
Case 18-63020-pmb          Doc 22     Filed 06/23/20 Entered 06/23/20 11:12:23                Desc Main
                                      Document     Page 5 of 6


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                              )
                                                    )
JUDITH MARIE BOOHER                                 )        CHAPTER 13
                                                    )
                                                    )        CASE NO.: 18-63020-PMB
         DEBTOR.                                    )

                                    CERTIFICATE OF SERVICE

         This is to certify that I have on this day electronically filed the foregoing Motion to Dismiss
together with the Notice of Hearing on the Motion to Dismiss using the Bankruptcy Court’s Electronic
Case Filing program, which sends a notice of this document and an accompanying link to this document
to the following parties who have appeared in this case under the Bankruptcy Court’s Electronic Case
Filing program:

Howard P. Slomka HS@ATL.law,
myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextchapterbk.com;Slo
mkaTR74878@notify.bestcase.com;eisenlawfirm@gmail.com

        I further certify that on this day I caused a copy of this document to be served via United States
First Class Mail with adequate postage prepaid on the following parties set forth below at the address
shown for each.

DEBTOR(S):

Judith Marie Booher
3725 George Busbee Pkwy Nw
Apt 516
Kennesaw, GA 30144
Case 18-63020-pmb      Doc 22   Filed 06/23/20 Entered 06/23/20 11:12:23          Desc Main
                                Document     Page 6 of 6




Dated: June 23, 2020                        Prepared and Presented by:

                                            /s/
                                            Kelsey A. Makeever
                                            Attorney for Chapter 13 Trustee
                                            GA Bar No. 371499
                                            260 Peachtree Street, NW, Suite 200
                                            Atlanta, GA 30303
                                            (678) 510-1444 Phone
                                            (678) 510-1450 Fax
                                            mail@13trusteeatlanta.com
